Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 13 October 2021, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §103 over Scott (2016 Jan.) in view of Marguet et al., not necessitated by Applicants’ amendment, received 14 February 2022.

Status of Claims
Claims 1-22 are pending.
	Claims 1-22 are rejected.
	Claims 1 and 11 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/033555, 05/18/2018, which claims benefit of 62/508,801, 05/19/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-22 have the effective filing date of 19 May 2017.

Drawings
	The objection to the drawings received 18 November 2019, cited in the Non-Final Office Action mailed 13 October 2021, is withdrawn in view of Applicants' amendment received 14 February 2022.
A replacement drawing was received on 14 February 2022.  
The drawings are accepted.

Claim Objections
	The objections to Claims 6, 11 and 17, in the Non-Final Office Action mailed 13 October 2021, are withdrawn in view of Applicants' amendment received 14 February 2022, in which the cited claims were amended.

Claims 1 and 11 are objected to because of the following informalities:

	Claim 1 recites the term “quorum-sensing” in lines 14, 15 and 16, which should read “quorum sensing” (i.e., without a dash between the words ‘quorum’ and ‘sensing’) for the purpose of consistent term usage in the claim.
	Alternatively, the recitation of the term “quorum sensing” in lines 1, 11 and 13 could read “quorum-sensing” (i.e., with a dash between the words ‘quorum’ and ‘sensing’) for the purpose of consistent term usage in the claim.
	Claim 11 recites: “The method of claim 7, wherein the reporter gene is selected from…” However, because two different reporter genes are recited in claim 7, claim 11 should read: “The method of claim 7, wherein at least one of the two reporter genes is selected from…” Other language will be considered.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1-22 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 13 October 2021, is withdrawn in view of Applicants’ amendment received 14 February 2022, in which the cited claims were amended, and in view of Applicant’s argument received 14 February 2022.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-13 and 17-22 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Scott ((2016 Jan.) Ph.D. dissertation, Univ. of Cal. San Diego (no day/date given)).
[Scott (2016 Jan.) was cited on the IDSs submitted 24 February 2020 and 05 May 2021.]
[This rejection was cited in the Non-Final Office Action mailed 13 October 2021 and is maintained here.]

Scott (2016 Jan.) addresses the limitations of claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19, 20, 21 and 22.
Regarding claims 1, 9, 10 and 17-20, Scott (2016 Jan.) discloses a microbial consortia of two self-lysing strains using the Lux and Rpa QS (quorum sensing) systems (pg.45, para. 2). The properties of a synchronized lysis oscillator were explored in the microbial consortia as a co-culture system using two strains. The synchronized lysis circuit (SLC) consists of three main modules: the activator module, the lysis module, and the reporter module (Figure 4.1 A) (pg. 41, para. 2 and Fig. 4.1A). For the circuit characterization experiments there were three variations of the activator plasmid (pg. 55, para. 2). The lysis plasmid has a p15a origin of replication and a chloramphenicol resistance marker (pg. 56, para.2 and pg. 47, Fig. 4.3 A [Claim 1- A method of maintaining a co-culture by quorum sensing, the method comprising: co-culturing at least a first bacterial strain and a second bacterial strain, each of the first each of the first and second bacterial strains comprises: a lysis plasmid having a lysis gene under the control of an activatable promoter; and an activator plasmid having an activator gene, the expression of which promotes the accumulation of a quorum sensing molecule, wherein both the activatable promoter of the lysis gene and the expression of the activator gene is activated by the quorum sensing molecule] [Claim 9- in the first strain the activatable promoter is a LuxR-AHL activatable luxl promoter and the activator gene is a Luxl] [Claim 10- in the second strain the activatable promoter is a RpaR-AHL activatable Rpal promoter and the activator gene is a Rpal]).
With a seeding ratio of 1:10 (Rpa-GFP to Lux-CFP) the microfluidic trap harboring the two strains without the lysis gene quickly lost its co-culture and was taken over by the Rpa-GFP strain alone (Figure 4.3D). The time duration of
the co-culture was measured over two days (pg. 46, para. 1 [Claim 1- during a period of time of at least 12 hours, at least one of the first and second bacterial strains has a growth advantage compared to at least one other bacterial strain] [Claim 17- the co-culturing occurs in a microfluidic device] [Claim 18- the period of time is 12 to 72 hours] [Claim 19- the period of time is selected from at least 24 hours, at least 48 hours, at least 72 hours, and at least 96 hours] [Claim 20- the period of time is selected from 12 hours, 24 hours, 48 hours, 72 hours, and 96 hours]).
The quorum sensing systems that were chosen to run the experiments were, minimally, the lux system from Vibrio fischeri with ligand 3-oxo-C6-HSL (3OC6) and the rpa system from Rhodopseudomonas palustris with ligand p-coumaroyl-HSL (pC) (pg. 16, para. 2 [Claim 1- quorum sensing molecule, the quorum-sensing molecule of the first strain is different from the quorum-sensing molecule of the second strain, each quorum-sensing molecule of the first and second strains has no or substantially no effect on the activatable promoter of the lysis gene of the other strain]).
	Regarding claim 3, see Figure C.1 (pg. 73, Fig. C.1). Figure C.1 shows that the lysis plasmid and the activator plasmid are separate plasmids [Claim 3- the lysis plasmid and activator plasmid of at least one of the first and second strains are separate plasmids]).
	Regarding claims 4 and 5, the lux-lysis circuit alone was characterized in E. coli. Co-culturing was performed with non-motile S. typhimurium, SL1344 (pg. 55, para. 2 [Claim 4- the at least the first and second strains are
metabolically competitive] [Claim 5- the at least the first and second strains are selected from E. coli and S. typhimurium]).
	Regarding claims 6 and 13, without the lysis gene, the 1:100 mixture is taken over by the blue strain; however with the lysis gene, the population ratio over the initial 10 hours keeps to around a 50/50 share (pg. 45, para. 3 thru pg. 46, line 1 [Claim 6- the first strain does not have a growth advantage compared to the second bacterial strain] [Claim 13- the co-culture is inoculated at a
ratio of 1: 100 of the bacterial strain having the growth advantage compared to the other  bacterial strain]).
	Regarding claims 7 and 12, plasmid pTD103LuxI-sfGFP was used in previous work. This plasmid contains a LuxI with the ssrA-LAA degradation tag (amino-acid sequence of AANDENYALAA) and sfGFP, a superfolding green fluorescent protein variant (pg. 55, para. 2 [a degradation tag] [Claim 7- in each of the first and second strains the lysis plasmid comprises a lysis gene, an activatable promoter, and optionally a reporter gene; and the activator plasmid comprises an activator gene, a degradation tag, and optionally a reporter gene] [Claim 12- the degradation tag is an ssrA-LAA degradation tag]).
	Regarding claim 8, the lysis plasmid has the lysis gene, E from the bacteriophage ϕX174 (pg. 56, para. 2 [Claim 8- the lysis gene in at least one of the first and second strains is E from a bacteriophage ϕX174]).
	Regarding claims 21 and 22, depending on certain parameters of the circuit and chassis, such as growth rate or activator degradation, the lysis circuit can exhibit a variety of lysing dynamics (Figure 4.2 B). Scanning through the parameter of activator degradation, the circuit with high degradation (low αq) exists in the oscillatory phase where the steady-state max and min populations differ from the mean population. As the degradation decreases (αq increases), the max and min approach the mean, and the circuit enters the constant lysis
regime, where the population density settles into a steady-state value (pg. 43, para. 1 [Claim 21- the co-culturing of the first and second strains
is in a constant lysis state; wherein the constant lysis state is characterized by a steady state balance of growth and lysis of the at least two bacterial strains] [Claim 22- the co-culturing of the at least two bacterial strains is oscillatory; wherein the oscillatory co-culturing indicates a high level of activator gene degradation in at least one of the two bacterial strains]). 
	
	It is noted that claim 7 recites the alternative term ‘optionally’.
	Claim 7 recites: “…, and optionally a reporter gene”
	Claim 11 recites: “The method of claim 7, wherein at least one reporter gene is selected from…”

	In the instant case, the term does not render the claim language indefinite; however, the limitations cited in view of this term can be excluded in the determination of the applicability of prior art (see MPEP 2111.04 and MPEP 2103(C)) (including claim 11). The term does not render the claim indefinite, because there is no ambiguity as to which alternatives are covered by the claim. See Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter. 1989) (MPEP 2173.05(h)(II)).

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-22 under 35 U.S.C. §103 as being unpatentable over Scott et al. (2016 May) in view of Marguet et al., Balagadde et al., and Borek et al., in the Non-Final Office Action mailed 13 October 2021, is withdrawn in view of Applicants' argument received 14 February 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. §103 as being unpatentable over Scott (2016 Jan.) in view of Marguet et al. ((2010) PLoS ONE 5(7): 1-11).
[All references cited in the Non-Final Office Action mailed 13 October 2021.]

Scott (2016 Jan.) addresses the limitations of claims 1, 3-13 and 17-22 in the 35 U.S.C. 102(a)(1) rejection above.

Scott (2016 Jan.) does not show: 1) the lysis plasmid and activator plasmid of at least one of the first and second strains is the same plasmid [Claim 2]; 2) at least one of the plasmids is integrated into a genome of at least one of the first and second strains [Claim 14]; 3) at least one of the plasmids further comprises a plasmid stabilizing element [Claim 15];  and 4) the plasmid-stabilizing element is a toxin/antitoxin system [Claim 16].

Marguet et al. addresses some of the limitations of claim 2, the limitations of claims 15 and 16, and provides motivation for further comprising a plasmid-stabilizing system, such as a toxin/antitoxin system, by way of addressing the limitations of claims 15 and 16.
	Regarding claim 2, Marguet et al. shows a genetic circuit (ePop) that causes oscillations in bacterial population density over time (pg. 1, column 2, para. 1). The gene circuit (ePop) contains two modules (Figure 1A). The first module confers cell killing and consists of a lysis gene (E) from phage ϕX174 placed behind the luxI promoter (PluxI) from Vibrio fischeri. ePop was implemented in a single plasmid and transformed into E. coli strains (pg. 2, column 1, para. 1 and pg. 9, column 1, para. 1).  [Claim 2- the lysis plasmid and activator plasmid of at least one of the first and second strains is the same plasmid] [nexus to Scott (2016) Jan.] [quorum sensing system Lux, E. coli strains]).
	Regarding claims 15 and 16, a density-dependent rise in plasmid copy number leads to an increase in gene dosage and concomitant increase in the expression of a plasmid-borne toxin gene. Toxin expression causes cell lysis and decreases the population density, allowing growth recovery, and generating oscillations as multiple cycles proceed (pg. 1, column 2, para. 1). ePop was implemented in a single plasmid that carries a chloramphenicol resistance gene and a ColE1 origin of replication that lacks the Rom/Rop protein (pg. 2, column 1, para. 1 thru column 2, lines 1-2). In ColE1-type origins that lack the Rom/Rop protein (like ePop), basal copy number is increased because Rom/Rop stabilizes the RNA I/RNA II interaction (pg. 4, column 2, lines 4-7 [Claim 15- at least one of the plasmids further comprises a plasmid stabilizing element] [Claim 16- the plasmid-stabilizing element is a toxin/antitoxin system]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of maintaining a co-culture by quorum sensing, as shown by Scott (2016 Jan.), by engineering one plasmid to contain both the lysis gene and the activator gene [Claim 2], as shown by Marguet et al., with a reasonable expectation of success, Marguet et al. shows that the ePOP gene circuit system contains two modules (i.e., a lysis gene and an activator gene) which may be incorporated into one plasmid (MPEP 2143 (I)(G)).
Even in the absence of Marguet et al., it would have been obvious to have cloned two different genes (e.g., a lysis gene and an activator gene) into one plasmid, because one of ordinary skill in the art of plasmid construction would be able to perform this construction, especially in view of the understanding that the genes could be successfully cloned into different plasmids, as shown by Scott (2016 Jan.) and Marguet et al. (MPEP 2143 (I)(G) and MPEP 2144 (I)). That is, the skills and knowledge required to clone two different genes into two different plasmids would be the same skills and knowledge required to clone two different genes into one plasmid.
It would have been further obvious to have provided a plasmid stabilizing element in at least one of the plasmids [Claim 15]; and provided a plasmid stabilizing element which represents a toxin/antitoxin system [Claim 16], as shown by Marguet et al., with a reasonable expectation of success, because Marguet et al. shows that the plasmid used as a vector for the ePOP gene circuit system contains a plasmid stabilizing element (i.e., Rom/Rop) (MPEP 2143 (I)(G). Marguet et al. also shows that the ePOP gene circuit system contains a “toxin” gene in that it causes cell lysis (MPEP 2143 (I)(G). Therefore, it would have been obvious to one of ordinary skill in the art, in view of the teachings of Scott (2016 Jan.), to have created a toxin/antitoxin gene circuit system, using the toxin gene, shown by Marguet et al., by introducing an antitoxin gene module which would balance out the detrimental effects of the toxin gene, because Scott (2016 Jan.) shows this relationship between two different gene modules which create a synchronized lysis oscillation. That is, the relationship allows co-culture so that the expression of one plasmid does not overtake the entirety of one bacterial population at the expense of the other, similar to what would envisaged in a toxin/antitoxin relationship. Scott (2016 Jan.) shows that the synchronized lysis circuit (SLC) consists of three main modules: the activator module, the lysis module, and the reporter module (Figure 4.1 A) (pg. 41, para. 2 and Fig. 4.1A).
It would have been further obvious to have integrated at least one of the plasmids into the genome of at least one of the first or second strains [Claim 14], with a reasonable expectation of success, because one of ordinary skill in the art of (bacterial) strain construction would be able to perform this construction (MPEP 2144 (I)). That is, the skills and knowledge required to clone a gene into a plasmid would be the same skills and knowledge required to clone a plasmid into a genome. In addition, Marguet et al. teaches that E. coli contains a luxR homolog in their genome (pg. 3, column 2, para. 2). Therefore, one of ordinary skill in the art of gene module cloning would consider incorporating a gene expression or lysis circuit into the genome of E. coli as the host vector, because such a system is, in part, not “foreign” to the bacterium and perhaps the inherent genomic copy could be used to advantageously control expression from one or two gene modules of the gene module or expression circuit. 
One of ordinary skill in the art would have been motivated to have made those modifications, because integrating at least one of the plasmids into the genome would eliminate the potential problem of fluctuating copy number, which could negatively affect the reproducibility of experimental data, thereby improving the method of maintaining a co-culture by quorum sensing (MPEP 2143 (I)(G) and MPEP 2144 (I))). Similarly, cloning two gene modules of an expression circuit system into the same plasmid (rather than into separate plasmids) would eliminate the need to add specific gene regulator sequences to each of the two plasmids in order to control the interaction between the gene modules on the separate plasmids, which is particularly relevant to the system shown by Scott (2016 Jan.) in which the goal is to maintain a long term co-culture of two different bacterial strains by utilizing the expression of the gene modules on these separate plasmids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
	Applicant’s arguments, pg. 10, filed 14 February 2022, with respect to the prior art reference cited 35 U.S.C. §102(a)(1) rejection, have been fully considered, but they are not persuasive.
	Applicant’s arguments, pp. 7-20, filed 14 February 2022, with respect to the 35 U.S.C. §112(b) rejection and the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, and are persuasive.

	1. Applicant remarks (pg. 10), with regard to the 102(a)(1) rejection, that the Scott Dissertation is not prior art under 35 U.S.C. §102 because the publication of the Scott Dissertation was delayed until December 27, 2017. As evidence, Applicant submits herewith an email from the ProQuest dissertation server to the author of the dissertation, Mr. Spencer Scott, where it is stated that: Based on the delayed release you selected and the date your school delivered the record to ProQuest, your dissertation will be available in the ProQuest databases on 2017-12-21. See Appendix A, page 2, paragraph 4. The present application claims priority to U.S. Provisional Application No. 62/508,801 having a filing date of May 19, 2017. Accordingly, the effective date of the present claims is before the date at which the Scott Dissertation was made available to the public (i.e., December 27, 2017).
	However, in response to Applicant, first of all, it is noted these remarks of Applicant have not been submitted in a sworn Affidavit or Declaration. However, more pertinent to Applicant’s remarks, Applicant lists the Scott reference in two submitted IDSs. NPL entry#44 on the IDS submitted 24 February 2020 states that the date of the 102 reference of Scott has the publication date of 01 January 2016. NPL entry#1 on the IDS submitted 05 May 2021 states that the date of this reference is January 2016, and provides a URL address from which to obtain said reference. When that website address is launched a UC San Diego link is brought up which shows the actual Scott reference and its date of 2016, as printed on the reference cover page.
	That is, despite the fact that Applicant retrieved the reference from this website on May 4, 2021 (as noted in the NPL entry#1 citation), it is clear that this document was accessible to anyone much earlier than that date by merely searching the eScholarship collection of Open Access Publications from the University of California by using the general website address <https://escholarship.org>, selecting the UC San Diego campus site and entering the first few words of the dissertation title into the search box. MPEP 2128.01 (I) states, in part: A doctoral thesis indexed and shelved in a library is sufficiently accessible to the public to constitute prior art as a "printed publication." In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986). In determining whether a document in an online database is a printed publication, public accessibility is key. See MPEP 2128, subsection I. In Voter Verified, Inc. v. Premier Election Sols., Inc. the court found that "(i)ndexing is not ‘a necessary condition for a reference to be publicly accessible’; it is but one among many factors that may bear on public accessibility." In other words, an interested skilled artisan, using reasonable diligence, would have been able to find and access the Scott dissertation on the UC San Diego website after its publication.
	Therefore, Applicant’s argument is not persuasive, because the Scott dissertation reference was available to the public in 2016.

Conclusion
	No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631